******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
TIMOTHY CONROY v. CITY OF STAMFORD ET AL.
               (AC 37474)
                  Beach, Keller and West, Js.
    Argued October 26—officially released December 15, 2015

 (Appeal from the Workers’ Compensation Review
                    Board.)
 Brenda C. D. Lewis, for the appellants (defendants).
David J. Morrissey, for the appellee (plaintiff).
                          Opinion

   KELLER, J. The defendant city of Stamford1 appeals
from the decision of the Compensation Review Board
(board) affirming the decision of the Workers’ Compen-
sation Commissioner for the Seventh District (trial com-
missioner) awarding benefits to the plaintiff, Timothy
Conroy, for his hypertension in accordance with Gen-
eral Statutes §§ 7-433c and 31-294c (a). On appeal, the
defendant claims that the board’s decision to affirm
the trial commissioner’s finding and award should be
reversed because the trial commissioner’s findings and
resulting conclusion that the plaintiff filed a claim for
§ 7-433c benefits in a timely fashion either resulted from
an incorrect application of the law to the subordinate
facts or from an inference illegally or unreasonably
drawn from the subordinate facts.2 The plaintiff con-
tests the defendant’s claims by arguing that the board’s
decision should be upheld because it correctly affirmed
the trial commissioner’s decision insofar as the trial
commissioner’s findings and conclusion that the plain-
tiff filed his claim for hypertension benefits in a timely
manner pursuant to §§ 7-433c and 31-294c (a) neither
resulted from a misapplication of the law nor an unrea-
sonable or illegal inference drawn from the subordinate
facts. We agree with the plaintiff and affirm the
board’s decision.
  The following facts, which were found by the trial
commissioner and set forth in the board’s opinion, as
well as the procedural history underlying this appeal,
are relevant to our review. ‘‘The [plaintiff] testified that
he was hired by the [defendant] municipality’s fire
department as an entry-level firefighter in 1979 after
undergoing a physical examination. As of the date of
the formal hearing, the [plaintiff] was employed as the
department’s Deputy Fire Chief. The [plaintiff] held an
[emergency medical technician (EMT)] certificate when
he was hired by the fire department in 1979 because
of his prior training as a physical education teacher; as
of the date of the formal hearing, he had again been
certified for three years.
  ‘‘The [plaintiff] testified that the fire department
would conduct annual physicals in a ‘military induction
type process’ whereby a bus would show up with a
doctor and a few nurses. Eventually, Concentra took
over this activity and required the firefighters to fill
out an extensive questionnaire regarding any physical
problems. Prior to 2012, the [plaintiff] did not indicate
on any questionnaires that he suffered from hyperten-
sion or high blood pressure; moreover, no doctor ever
informed the [plaintiff] that he had high blood pressure
or hypertension during the annual physicals. Joel M.
Blumberg, M.D., was the [plaintiff’s] primary care physi-
cian from 1973 until 2010, when Blumberg opened a
concierge practice and the [plaintiff] changed his pri-
mary care provider. None of the [plaintiff’s] subsequent
primary care providers ever expressed any concern
about heart or hypertension issues.
   ‘‘The [plaintiff] testified that prior to January 30, 2008,
he could recall only one occasion when he had an ele-
vated blood pressure reading; the [plaintiff] had con-
sumed four or five cups of coffee during the course of
fighting a fire and was up all night after sustaining a
fall at the fire.’’ The board noted that ‘‘[a]lthough the
[plaintiff] could not remember the exact date of the
fire, he testified that he consulted with a doctor at
Concentra the morning after the fall and was advised to
follow up with his own physician regarding his elevated
blood pressure readings.’’ The board continued: ‘‘Sev-
eral weeks after this incident, the [plaintiff] presented
to Blumberg on January 30, 2008; his blood pressure
readings at that office visit were 140/94 and 148/96.3
The [plaintiff] recalled that Blumberg had told him he
was ‘in pretty good shape’ after a full physical and
suggested the [plaintiff] either follow the DASH diet
and lose weight or go on medication to control his
blood pressure. . . . Blumberg also instructed the
[plaintiff] to purchase a blood pressure monitor and to
schedule a follow-up appointment in six weeks. The
[plaintiff] testified that once he had modified his diet
and lost weight, his blood pressure came down to 120/
80 ‘almost consistently.’ . . . The [plaintiff] followed
up with Blumberg on April 4, 2008; the doctor was
pleased with the [plaintiff’s] blood pressure readings
and the fact that the [plaintiff] had lost weight. As of
the date of the formal hearing, the [plaintiff] was contin-
uing to monitor his blood pressure three to five times
per week; he had regained some weight primarily
because of inactivity after falling off a roof at home
and injuring his back.
   ‘‘On January 6, 2012, at approximately 3 a.m., the
[plaintiff] presented to the emergency room at Green-
wich Hospital with a severe headache. The [plaintiff]
was advised that he had an issue with high blood pres-
sure and he remained overnight in the cardiac care unit
where he was placed on a Beta blocker. His blood
pressure was brought under control and he was pre-
scribed Benacar, which he was still taking at the time
of the formal hearing. The [plaintiff] indicated that sub-
sequent to his visit with Blumberg in December, 2009,
and prior to January, 2012, no doctor had expressed
concern about his blood pressure or prescribed medica-
tion for it.
   ‘‘At his deposition, Blumberg testified that the [plain-
tiff] had presented to him on January 30, 2008, after
having been told his blood pressure was slightly ele-
vated sometime during the prior year. The [plaintiff]
said that he had been told two weeks before that his
blood pressure was 165/100 and he was requesting a
review of his laboratory results. The [plaintiff’s] blood
pressure readings on January 30, 2008, were 140/94 on
the left arm and 140/96 on the right arm, which readings
the doctor considered mildly hypertensive.4 The doctor
indicated that the elevated readings taken two weeks
before were hypertensive. The [plaintiff’s] [electrocar-
diogram] was normal. The doctor testified that he
informed the [plaintiff] of his findings and told him he
could either: (1) try the DASH diet, lose weight, and
monitor his blood pressure for the next two months;
or (2) go on medication. The [plaintiff] decided to try
to implement the lifestyle changes rather than start-
ing medication.
   ‘‘Blumberg also performed an echocardiogram on the
[plaintiff] at Greenwich Hospital on March 21, 2008
which demonstrated a ‘mildly increased left atrial diam-
eter, mild aortic root enlargement, a trace of mitral
regurgitation, a slightly increased left ventricular dia-
stolic diameter, and normal ejection fraction.’ . . . .
Blumberg explained that the initials ‘HTN’ in the ‘Indica-
tions’ section of the report represent the reason for the
test, not the diagnosis, and he conducted the echocardi-
ogram in order to determine whether the [plaintiff] suf-
fered from hypertension and, if so, whether his heart
showed any damage from sustained hypertension.
Blumberg opined that the echocardiogram ‘was not
diagnostic of any sustained hypertension at that
time.’ . . .
   ‘‘The [plaintiff] returned to Blumberg in April, 2008
and his blood pressure readings at that visit were still
140/80.5 Blumberg advised the [plaintiff] to come back
in four months to recheck. The [plaintiff] returned in
December, 2009; at that time his weight had dropped
from 269 to 250 pounds and his blood pressure was
142/80. Blumberg ordered additional blood tests, and
the results demonstrated that the [plaintiff] was ‘at the
lowest risk of heart disease.’ . . . Under cross-exami-
nation, Blumberg testified that the blood pressure read-
ings taken by the [plaintiff] at home were probably
more accurate than the readings taken at the doctor’s
office because the [plaintiff] [who was a certified EMT]
was experienced at taking blood pressure readings and
was likely more relaxed at home. Blumberg explained
that when a patient exhibits consistently high blood
pressure readings, a diagnosis of hypertension is war-
ranted, but when the readings are variable, the patient
is considered to have ‘labile hypertension.’ . . .
Blumberg testified that when the [plaintiff] returned for
follow-up visits in April, 2008 and December, 2009, he
was not hypertensive.
  ‘‘Martin Krauthamer, M.D., was retained as a [defen-
dant’s] examiner and issued a report dated January 28,
2013, based on a review of the medical records. At his
deposition, Krauthamer opined that the [plaintiff] had
begun exhibiting elevated blood pressure readings in
July, 2003. Krauthamer found it particularly significant
that the [plaintiff] had exhibited elevated blood pres-
sure even while under sedation during a colonoscopy.
Krauthamer noted that Concentra examinations con-
ducted in 2007 through 2012 reported elevated blood
pressure readings, and testified that Blumberg ‘obvi-
ously made a diagnosis of concern about blood pres-
sure, if not an actual diagnosis of hypertension in that
he offered him some options.’ . . . Krauthamer also
stated that the [plaintiff’s] blood pressure readings on
January 30, 2008, along with the elevated readings taken
two weeks previously, ‘[meet] the criteria for a diagno-
sis of hypertension even if Dr. Blumberg did not write
one on the paper.’ . . .
   ‘‘In addition, Krauthamer testified that Blumberg’s
reference to the [plaintiff’s] ‘borderline hypertension,’
which occurred at Blumberg’s deposition and does not
appear in his January 30, 2008 office notes, is not an
actual JNC 7 diagnosis. . . . Krauthamer opined that
according to the JNC 7 standards in effect on January
30, 2008, the [plaintiff] would fit into the category of
‘Stage 1’ hypertension. However, Krauthamer also noted
that the [plaintiff] ‘seemed to have a hypertensive
response to situations’ . . . by which he meant that in
addition to having elevated blood pressures while at
rest, the [plaintiff] also had elevated blood pressures
‘when he was seeking medical care for a problem.’ . . .
Krauthamer indicated that he was never provided with
documentation of the [plaintiff’s] home blood pressure
readings but recalled that those readings were normal.
   ‘‘Having heard the foregoing, the trial commissioner
determined that Blumberg’s deposition testimony was
consistent with the [plaintiff’s] testimony at trial that
he was never diagnosed with hypertension by Blumb-
erg. The trial commissioner concluded that Blumberg’s
testimony that the [plaintiff] was ‘borderline’ hyperten-
sive on January 30, 2008 . . . also [was] consistent
with the flexible treatment options the doctor offered
to the [plaintiff]. The trier found that Blumberg’s testi-
mony reflected that he continued to treat the [plaintiff]
for two years and never diagnosed hypertension or pre-
scribed medication for [it] because he believed that
the dietary restrictions being followed by the [plaintiff]
were working and the normal blood pressure readings
taken by the [plaintiff] at home more accurately
reflected the [plaintiff’s] blood pressure than the read-
ings taken in Blumberg’s office. The trial commissioner
also noted that the phrase ‘[b]orderline hypertension,’
by its very name, implies that the [plaintiff’s] condition
‘has not yet risen to the level of hypertension’ . . . and
found irrelevant the issue of whether the terminology
used by Blumberg was consistent with JNC standards.
Rather, the trial commissioner, citing Ciarlelli v. Ham-
den, 299 Conn. 265 [8 A.3d 1093] (2010), identified as
the proper mode of inquiry the determination as to
‘when the [plaintiff] was told that he had a diagnosis
of hypertension.’ . . .
   ‘‘The trial commissioner acknowledged that the
[plaintiff] was a certified EMT who ‘probably knew he
was flirting with a diagnosis of hypertension in the years
leading up to his diagnosis in 2012.’ . . . However, the
[trial commissioner] also indicated that she did ‘not
equate the ability of an EMT to identify a high blood
pressure reading with the ability of a doctor to defini-
tively diagnose hypertension.’ . . . Relative to the tes-
timony offered by Krauthamer, the trial commissioner
recognized that, ‘Krauthamer would not have been so
flexible and would have rendered a diagnosis of hyper-
tension much sooner than Dr. Blumberg. Whether Dr.
Blumberg was right or wrong, it would be fundamen-
tally unfair to punish the [plaintiff] for any error in
judgment of his treating physician.’ . . . The trial com-
missioner concluded that because the [plaintiff] was
not formally diagnosed with hypertension until January
6, 2012, when he presented to Greenwich Hospital, the
[plaintiff] was entitled to file his claim between January
6, 2012, and January 6, 2013, and the [plaintiff’s] notice
of claim for benefits pursuant to § 7-433c . . . dated
April 9, 2012, was therefore timely.’’ (Citations omitted;
footnotes in original.) The trial commissioner ordered
that the defendant assume responsibility for paying the
plaintiff’s workers’ compensation claim.
   The defendant appealed from the trial commission-
er’s decision to the board, challenging the trial commis-
sioner’s finding and award on the grounds that the trial
commissioner (1) made conclusions that were legally
inconsistent with the subordinate facts found, (2) erred
as a matter of law by concluding that the plaintiff had
filed a timely claim under § 7-433c, and (3) erred as
a matter of law by concluding that the plaintiff had
established a compensable claim under § 7-433c.6 Spe-
cifically, the defendant argued to the board that the
trial commissioner’s conclusion that the plaintiff’s claim
for benefits was filed timely was erroneous because it
should have concluded that the one year limitation
period for filing a claim under § 7-433c began to run
on January 30, 2008, when Dr. Blumberg gave the plain-
tiff the option of taking medication for his high blood
pressure.
   The board noted that because the defendant did not
file a motion to correct, the board was required to
accept the validity of the facts found by the trial com-
missioner and its review was limited to how the trial
commissioner applied the law. See Regs., Conn. State
Agencies, § 31-301-4; Samoya v. Gallagher, 102 Conn.
App. 670, 675, 926 A.2d 1052 (2007). Thus, the board
focused its analysis on Ciarlelli v. Hamden, supra, 299
Conn. 265, in which our Supreme Court held, inter alia,
‘‘that the one year limitation period for claims under
§ 7-433c begins to run only when an employee is
informed by a medical professional that he or she has
been diagnosed with hypertension.’’ Id., 300. After ana-
lyzing the subordinate facts before the trial commis-
sioner in light of Ciarlelli, the board concluded that
the ‘‘the instant record clearly demonstrates that prior
to January, 2012, neither Blumberg nor any other physi-
cian ever rendered to the plaintiff a formal diagnosis
of hypertension as contemplated by Ciarlelli . . . .’’
Accordingly, the board affirmed the trial commission-
er’s decision. This appeal followed.
   We set forth our standard of review. ‘‘[T]he conclu-
sions drawn by [the commissioner] from the facts found
must stand unless they result from an incorrect applica-
tion of the law to the subordinate facts or from an
inference illegally or unreasonably drawn from them.
. . . Neither the . . . board nor this court has the
power to retry facts. . . . Thus, we are bound by the
subordinate facts found by the commissioner unless
those findings are clearly erroneous. . . . A factual
finding is clearly erroneous only in cases in which the
record contains no evidence to support it, or in cases
in which there is evidence, but the reviewing court is
left with the definite and firm conviction that a mistake
has been made. . . . Furthermore, it is well established
that, as a general matter, [i]t is the [trier of fact’s] exclu-
sive province to weigh the conflicting evidence, deter-
mine the credibility of witnesses and determine whether
to accept some, all or none of a witness’ testimony
. . . .’’ (Citations omitted; internal quotation marks
omitted.) Brymer v. Clinton, 302 Conn. 755, 764–65, 31
A.3d 353 (2011).
   In Ciarlelli, our Supreme Court clarified the standard
for assessing when the one year limitation period pro-
vided by § 31-294c (a)7 begins to run for claims filed
pursuant to § 7-433c. In addition to holding that hyper-
tension should be deemed an ‘‘accidental injury defi-
nitely located in time and place’’ as opposed to a
‘‘repetitive trauma injury’’ for purposes of applying the
one year limitation period prescribed by § 31-294c;
Ciarlelli v. Hamden, supra, 299 Conn. 280, 285; our
Supreme Court held that this same one year limitation
period begins to run only when the plaintiff is informed
by a medical professional that he or she has been diag-
nosed with hypertension.8 Id., 300. Our Supreme Court
concluded by stating that, although the issue of when
the one year limitation period pursuant to § 31-294c
begins to run remains a question of fact for the trial
commissioner, ‘‘evidence that an employee merely
knew of past elevated blood pressure readings, or was
advised by his or her physician to make certain lifestyle
changes in response thereto, is not sufficient to trigger
the limitation period in the absence of evidence that
the employee formally had been diagnosed with hyper-
tension by a medical professional and advised of that
diagnosis.’’ Id., 301. Our Supreme Court stated in a
footnote that ‘‘this standard is not so inflexible as to
require a finding in all cases that the medical profes-
sional used the term ‘hypertension’ in communicating
the diagnosis to the employee.’’ Id., 301 n.18. Thus, in
essence, our Supreme Court adopted a totality of the
circumstances test that puts substance before form
when determining whether a plaintiff had been diag-
nosed with hypertension as opposed to having been
put on notice that he had high blood pressure readings.
   More recently, in Roohr v. Cromwell, 302 Conn. 767,
31 A.3d 360 (2011), our Supreme Court applied its hold-
ing in Ciarlelli to a case with underlying facts that are
materially similar to the facts underlying the present
appeal. Thus, our Supreme Court’s analysis in Roohr
guides our resolution of this appeal. In Roohr, the plain-
tiff, Thomas Roohr, was a municipal police officer who
successfully passed a preemployment physical exami-
nation that revealed no evidence of hypertension or
heart disease. Id., 769. On April 29, 2002, nearly twenty
years after Roohr had been hired as an officer, Roohr
began to see a new primary care physician. During his
first visit on April 29, 2002, Roohr recorded elevated
blood pressure readings. Id., 770. Roohr continued to
visit the primary care physician throughout 2002 and
2003 and he continued to record elevated blood pres-
sure readings. Id. Finally, during a visit on October
17, 2003, after Roohr recorded another elevated blood
pressure reading, his primary care physician prescribed
him medication for hypertension. Id. Roohr thereafter
filed a claim for § 7-433c benefits in March, 2004. Id.
The defendant town of Cromwell moved to dismiss
Roohr’s claim as untimely under § 31-294c (a), arguing
that Roohr had been diagnosed with hypertension on
April 29, 2002. Id. In a subsequent deposition, Roohr’s
primary care physician testified that during Roohr’s
initial visit on April 29, 2002, he had diagnosed Roohr
with hypertension and had discussed the condition with
him, despite not having prescribed him medication for
treatment. Id. The physician also testified that during
Roohr’s subsequent office visits, he recommended that
Roohr make lifestyle changes to help address his high
blood pressure. Id. Roohr testified before the trial com-
missioner that he did not remember the physician diag-
nosing him with hypertension on his initial April 29,
2002 visit, but that he did recall talking about diet,
weight loss, and possibly his blood pressure. Id. Thus,
Roohr averred that his March, 2004 claim was timely
because he had not been diagnosed with hypertension
until the date that his physician prescribed him medica-
tion on October 17, 2003. Id., 771. The trial commis-
sioner found that Roohr had been formally diagnosed
with hypertension on April 29, 2002, and concluded that
his claim for benefits was therefore untimely. Id. The
compensation review board affirmed the decision and
Roohr appealed. Id., 768–69.
  On appeal, our Supreme Court affirmed the decision
of the board upholding the trial commissioner’s dis-
missal of Roohr’s claim because the evidence clearly
showed that he had been diagnosed with hypertension
during his April 29, 2002 visit to his primary care physi-
cian. Id., 771. Most notably, our Supreme Court noted
that ‘‘[t]here is nothing in Ciarlelli to support [Roohr’s]
contention that a diagnosis of hypertension is insuffi-
cient to trigger the one year limitation period of § 31-
294c (a) unless the diagnosis is accompanied by a pre-
scription for hypertensive medication. Because
[Roohr’s] physician testified, and the commissioner
expressly found, that [Roohr] was, in fact, diagnosed
with hypertension and informed of that diagnosis more
than one year before he filed his claim, the board prop-
erly upheld the commissioner’s dismissal of [Roohr’s]
claim for benefits under § 7-433c.’’ Id.
   Turning to the present appeal, we conclude that the
board’s decision to affirm the trial commissioner’s find-
ing and award was correct in law and adequately sup-
ported by facts in evidence. We reach this conclusion
because the trial commissioner’s finding that the plain-
tiff was not formally diagnosed with hypertension until
January 6, 2012, is clearly supported by evidence in the
record. Furthermore, the trial commissioner’s finding
does not leave this court with the ‘‘definite and firm
conviction that a mistake has been made.’’ (Internal
quotation marks omitted.) Brymer v. Clinton, supra,
302 Conn. 765.
   Unlike the primary care physician in Roohr, Dr.
Blumberg testified in his deposition in the present case
that he did not diagnose the plaintiff with hypertension
during the January 30, 2008 visit. See Roohr v. Cromwell,
supra, 302 Conn. 770 (‘‘[i]n his testimony, [Roohr’s pri-
mary care physician stated] that he diagnosed [Roohr]
with hypertension on April 29, 2002, and discussed the
condition with him [at that time]’’ [internal quotation
marks omitted]). Unlike Roohr, the plaintiff in this case
testified that ‘‘he recalled that Blumberg told him he
was ‘in pretty good shape’ ’’ when he gave the plaintiff
the option of pursuing the DASH diet or going on medi-
cation during his January 30, 2008 visit. Despite the fact
that Dr. Blumberg instructed the plaintiff during that
visit to purchase a blood pressure monitor and to sched-
ule a follow-up appointment, the plaintiff was able to
lower his blood pressure shortly thereafter through diet
and exercise, as evinced by his echocardiogram results
on March 21, 2008, which Dr. Blumberg opined were
‘‘not diagnostic of any sustained hypertension.’’ Finally,
the plaintiff in this case was a trained EMT who had a
basis of knowledge that elevated blood pressure read-
ings do not necessarily amount to a formal hypertension
diagnosis, which supported a finding that the plaintiff
was aware that he had not yet received a formal diagno-
sis of hypertension during his January 30, 2008 visit to
Dr. Blumberg.
  Although the defendant argues that the mere fact that
Dr. Blumberg offered the plaintiff the option of going
on medication during his January 30, 2008 visit strongly
suggests that the plaintiff received a diagnosis of hyper-
tension, we conclude that Dr. Blumberg’s offer of the
medication option to the plaintiff was not tantamount
to a diagnosis of hypertension for purposes of §§ 31-
294c (a) and 7-433c. See Roohr v. Cromwell, supra, 302
Conn. 771 (concluding that prescription for medication
is not determinative of whether there was formal diag-
nosis of hypertension by medical professional). We
observe that this conclusion may, at first glance, appear
to be somewhat inconsistent with our Supreme Court’s
statement in Ciarlelli that ‘‘evidence that an employee
was prescribed antihypertensive medication for the
treatment of high blood pressure related to hyperten-
sion . . . likely would support a finding that the
employee formally had been diagnosed with hyperten-
sion . . . .’’ Ciarlelli v. Hamden, supra, 299 Conn. 301
n.18. Nevertheless, our review of the totality of the
circumstances surrounding the plaintiff’s January 30,
2008 visit does not support the conclusion that he
received a formal diagnosis of hypertension during that
visit. The plaintiff was merely offered the option of
going on medication as opposed to being prescribed
medication during that visit. When this evidence is cou-
pled with evidence that (1) Dr. Blumberg told the plain-
tiff that he was ‘‘in pretty good shape’’ during that same
visit, (2) the plaintiff lowered his blood pressure read-
ings to normal levels through diet and exercise shortly
after that visit, (3) the plaintiff’s March 21, 2008 echocar-
diogram results were not indicative of hypertension,
and (4) no other medical professional diagnosed the
plaintiff with hypertension prior to January 6, 2012,
we are left with the firm conviction that the board’s
affirmance of the trial commissioner’s finding that the
plaintiff was not formally diagnosed with hypertension
until January 6, 2012, was proper. Accordingly, we agree
that the plaintiff’s claim for benefits was timely filed.
  The decision of the Workers’ Compensation Review
Board is affirmed.
      In this opinion the other judges concurred.
  1
     In addition to the city of Stamford, which was the plaintiff’s employer
at the time that he filed the workers’ compensation claim, PMA Management
Corporation of New England is listed as a defendant in this appeal. PMA
Management Corporation of New England is a third party administrator for
the city of Stamford. For convenience, all references to the defendant in
this opinion refer solely to the city of Stamford.
   2
     In its brief, the defendant specifically claims that the board’s decision
should be reversed because (1) the trial commissioner who issued the finding
and award for the plaintiff’s hypertension benefits misapplied the standard
for the statute of limitations for claims involving hypertension benefits
under § 7-433c, and (2) the trial commissioner’s conclusions regarding the
plaintiff’s hypertension diagnosis were unreasonably drawn from, and legally
inconsistent with, the subordinate facts found. Furthermore, the defendant,
in both its brief and reply brief, recites the issues on appeal as follows: (1)
Whether the board erred in affirming the trial commissioner’s finding and
award determining that the plaintiff sought benefits for hypertension in a
timely fashion and that it had jurisdiction over the claim; (2) whether the
trial commissioner erred as a matter of law by not concluding that the
plaintiff was not required to file a claim for hypertension benefits within
one year of his primary care physician offering him the option of going on
hypertensive medication on January 30, 2008; (3) whether the trial commis-
sioner’s conclusion that the claim was not barred by the statute of limitations
is legally inconsistent with the subordinate facts; and (4) whether the trial
commissioner’s conclusion—that the plaintiff’s primary care physician’s
diagnosis of ‘‘borderline hypertension’’ indicated that the plaintiff’s condition
had not yet constituted a formal diagnosis of hypertension—was unreason-
ably drawn from and legally inconsistent with the subordinate facts.
Although the defendant presents the aforementioned claims on appeal in
this fashion, we interpret the substance of the defendant’s appeal to encom-
pass one issue: Whether the board’s affirmance of the trial commissioner’s
finding and award should be reversed because the trial commissioner’s
findings and conclusion that the plaintiff filed a claim for § 7-433c benefits
in a timely fashion resulted from an incorrect application of the law to the
subordinate facts or from an inference illegally or unreasonably drawn
from them.
   3
     ‘‘Martin Krauthamer, M.D., the [defendants’] expert, testified that
according to the ‘JNC 7,’ blood pressure readings of less than 120/80 are
considered normal, readings between 120-139/80-89 are considered pre-
hypertensive, readings between 140-159/90-99 are considered ‘Stage 1’ hyper-
tension, and readings of 160/100 or above are considered ‘Stage 2’ hyperten-
sion. . . . The JNC publications are compiled periodically by a panel of
cardiologists and outline the recommendations of these cardiologists for
the diagnosis and treatment of hypertension. As such, the JNC guidelines
are ‘considered an authoritative source within the field of cardiology.’ ’’
(Citation omitted.)
   4
     ‘‘Blumberg testified that the standards in effect in 2008 classified normal
blood pressure as 90 or below for the diastolic reading and 140 or below
for the systolic reading.’’
   5
     ‘‘The [plaintiff] told Blumberg that the blood pressure readings taken at
home were running 125 to 132 over 65 to 80.’’
   6
     General Statutes § 7-433c (a) states in relevant part: ‘‘Notwithstanding
any provision of chapter 568 or any other general statute, charter, special
act or ordinance to the contrary, in the event a uniformed member of a
paid municipal fire department or a regular member of a paid municipal
police department who successfully passed a physical examination on entry
into such service, which examination failed to reveal any evidence of hyper-
tension or heart disease, suffers either off duty or on duty any condition
or impairment of health caused by hypertension or heart disease resulting
in his death or his temporary or permanent, total or partial disability, he or his
dependents, as the case may be, shall receive from his municipal employer
compensation and medical care in the same amount and the same manner
as that provided under chapter 568 if such death or disability was caused
by a personal injury which arose out of and in the course of his employment
and was suffered in the line of duty and within the scope of his employment,
and from the municipal or state retirement system under which he is covered,
he or his dependents, as the case may be, shall receive the same retirement
or survivor benefits which would be paid under said system if such death
or disability was caused by a personal injury which arose out of and in the
course of his employment, and was suffered in the line of duty and within
the scope of his employment. If successful passage of such a physical
examination was, at the time of his employment, required as a condition
for such employment, no proof or record of such examination shall be
required as evidence in the maintenance of a claim under this section or
under such municipal or state retirement systems. The benefits provided
by this section shall be in lieu of any other benefits which such policeman
or fireman or his dependents may be entitled to receive from his municipal
employer under the provisions of chapter 568 or the municipal or state
retirement system under which he is covered, except as provided by this
section, as a result of any condition or impairment of health caused by
hypertension or heart disease resulting in his death or his temporary or
permanent, total or partial disability. . . .’’
   7
     General Statutes § 31-294c (a) provides in relevant part: ‘‘No proceedings
for compensation under the provisions of this chapter shall be maintained
unless a written notice of claim for compensation is given within one year
from the date of the accident or within three years from the first manifesta-
tion of a symptom of the occupational disease, as the case may be, which
caused the personal injury . . . .’’
   8
     The standard that our Supreme Court delineated in Ciarlelli abrogated
the prior standards as set forth in this court’s decisions in Pearce v. New
Haven, 76 Conn. App. 441, 819 A.2d 878, cert. denied, 264 Conn. 913, 826
A.2d 1155 (2003), and Arborio v. Windham Police Dept., 103 Conn. App.
172, 928 A.2d 616 (2007). In Pearce, this court held that the limitation period
for a firefighter’s filing notice of claim and notice of injury for heart and
hypertension benefits began to run when he learned of his elevated blood
pressure readings, not when he was diagnosed with hypertension and placed
on medication. Pearce v. New Haven, supra, 446–50. In Arborio, this court
followed its holding in Pearce but it concluded in that case that a plaintiff’s
knowledge of high blood pressure readings and results of a stress test at
several office visits was insufficient to support the trial commissioner’s and
the board’s conclusion that the plaintiff had an accidental injury that required
him to notify his employer and to file a claim for benefits under § 7-433c.
Arborio v. Windham Police Dept., supra, 186–88.